Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 1 of 8 PageID 46



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                             Case Number: 8:19-cv-00738-T-17JSS

DARLENE THOMAS

        Plaintiff,

vs.

POWELL, CARNEY, MALLER, P.A.,
SEMINOLE GARDENS APARTMENT NO 6-A, INC.
and SEMINOLE GARDENS APARTMENT NO 4-A, INC.

      Defendants.
_________________________________________________/

              DEFENDANT POWELL, CARNEY, MALLER, P.A.’S ANSWER
             AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant, POWELL, CARNEY, MALLER, P.A., by and through its undersigned

counsel, answers the Complaint of Plaintiff, DARLENE THOMAS, as follows:

        1.      The allegations contained in Paragraph 1 of the Complaint are admitted to the extent

they accurately set forth that Plaintiff is alleging violations of the Fair Debt Collection Practices

Act, 15 U.S.C. Section 1692 et seq (“FDCPA”) and the Florida Consumer Debt Collection

Practices Act, Section 559.55, Fla. Stat., et seq. (“FCCPA”). It is denied, however, that this

Defendant attempted to collect a debt that Plaintiff did not owe and it is further denied that Plaintiff

has stated a cause of action under the FDCPA or the FCCPA.

        2.      This Defendant admits the allegations contained in Paragraphs 2, 3, and 4 of the

Complaint for jurisdictional and venue purposes only, but otherwise denies same and demands

strict proof thereof.
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 2 of 8 PageID 47



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



        3.      This Defendant is without knowledge as to the allegations contained in Paragraphs

5, 16, 17, 23, 26, and 29 of the Complaint and therefore denies same and demands strict proof

thereof.

        4.      The allegations contained in Paragraphs 6, 7, 8, 9, 10, 12, 13, 14, and 21 of the

Complaint constitute legal conclusions and, as such, require no response; however, to the extent

an answer is necessary, the allegations of Paragraphs 6, 7, 8, 9, 10, 12, 13, 14, and 21 are denied.

        5.      With regard to the allegations contained in Paragraph 11 of the Complaint, it is

admitted that 15 U.S.C. Section 1692a(2) and Section 559.55(2), Fla. Stat., are accurately

excerpted; however, any interpretation assigned to same by Plaintiff is denied and it is further

denied that this Defendant has breached the referenced Statutes in any way.

        6.      This Defendant denies the allegations contained in Paragraphs 15, 24, 25, 28, 30,

31, 32, 33, 34, 35, 36, 49, 50, 51, 52, 53, 54, 55, 56, 57, and 58 of the Complaint and demands

strict proof thereof.

        7.      The allegations contained in Paragraphs 19, 20, 38, 40, 41, 42, 43, 44, 45, 46, 47,

and 48 of the Complaint do not pertain to this Defendant and this Defendant is without knowledge

as to same. The allegations of Paragraphs 19, 20, 38, 40, 41, 42, 43, 44, 45, 46, 47, and 48 are

therefore denied.

        8.      With respect to the allegations contained in Paragraph 18 of the Complaint, the

Plaintiff’s definition of the subject Debt is denied; however, it is admitted that the Plaintiff owed

a debt. This Defendant is without knowledge as to the vaguely referenced “alleged rights” and is


                                               Page 2
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 3 of 8 PageID 48



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



unable to answer for the co-Defendants. The remaining allegations of Paragraph 18 are therefore

denied.

          9.    With respect to the allegations contained in Paragraph 22 of the Complaint, this

Defendant cannot answer for the co-Defendants; however, to the extent that the allegations

contained in Paragraph 22 pertain to this Defendant, same are admitted.

          10.   With respect to the allegations contained in Paragraph 27 of the Complaint,

Plaintiff’s definition of “Debt” is denied and it is denied that Plaintiff does not owe the subject

debt. This Defendant is without knowledge as to the remaining allegations of Paragraph 27 and

same are therefore denied.

          11.   The allegations contained in Paragraph 37 of the Complaint are admitted.

          12.   With respect to the allegations contained in Paragraph 39 of the Complaint, it is

denied that the Plaintiff has accurately represented the damages provisions of Section 559.77, Fla.

Stat., and it is further denied that Plaintiff is entitled to any damages, statutory or otherwise.

          13.   For the unnumbered paragraphs at the beginning of Counts One, Two, Three, Four,

Five, and Six of the Complaint, this Defendant realleges its answers for each and every allegation

contained in paragraphs 1 through 39 as if more fully set forth herein.

                                  DEMAND FOR JURY TRIAL

          This Defendant, POWELL, CARNEY, MALLER, P.A., demands trial by jury of all issues

so triable as a matter of law.




                                                Page 3
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 4 of 8 PageID 49



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



                                  AFFIRMATIVE DEFENSES

       14.     For a First Affirmative Defense, this Defendant alleges that the Complaint fails to

state a cause of action under the FDCPA. The Complaint fails to demonstrate any viable claim that

this Defendant attempted to collect a debt that the Plaintiff did not owe or that this Defendant

communicated with the Plaintiff at any inconvenient times. Additionally, the Complaint, and the

attachments thereto, fail to provide any information regarding the alleged debt pertaining to Unit

4-A. Plaintiff’s claims should be rejected as a matter of law.

       15.     For a Second Affirmative Defense, this Defendant alleges that the Complaint fails

to state a cause of action under the FCCPA. The Complaint fails to demonstrate any viable claim

that this Defendant attempted to collect a debt that the Plaintiff did not owe or that this Defendant

communicated with the Plaintiff at any inconvenient times. Additionally, the Complaint, and the

attachments thereto, fail to provide any information regarding the alleged debt pertaining to Unit

4-A. Plaintiff’s claims should be rejected as a matter of law.

       16.     For a Third Affirmative Defense, this Defendant alleges that Counts Four, Five,

and Six of the Plaintiff’s Complaint fail for violation of Federal Rule of Civil Procedure 8(a)(3).

Counts Four, Five, and Six fail to include “a demand for the relief sought, which may include relief

in the alternative or different types of relief.” This Defendant is entitled to judgment in its favor

on Counts Four Five, and Six of the Plaintiff’s Complaint.

       17.     For a Fourth Affirmative Defense, this Defendant alleges that Plaintiff’s claims

under 15 U.S.C Sections 1692e and 1692e(2)(A) fail a matter of law for the Plaintiff’s multiple

failures to comply with the applicable cooperative declarations, rules, requirements, assessments,
                                               Page 4
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 5 of 8 PageID 50



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



and policies regarding payment of all amounts due to the application association for Units 4-A and

6-A.

         18.    For a Fifth Affirmative Defense, this Defendant alleges that Plaintiff’s claims under

Section 559.72(9), Fla. Stat., fail a matter of law for the Plaintiff’s multiple failures to comply with

the applicable cooperative declarations, rules, requirements, assessments, and policies regarding

payment of all amounts due to the application association for Units 4-A and 6-A.

         19.    For a Sixth Affirmative Defense, this Defendant alleges that none of its limited

communications with the Plaintiff could be considered “false, deceptive, or misleading

representation or means.” See 15 U.S.C. § 1692e. Plaintiff owes debts associated with Units 4-

A and 6-A and such debts were accurately described by this Defendant in its communications with

Plaintiff.

         20.    For a Seventh Affirmative Defense, this Defendant alleges that Plaintiff’s claims

under Section 559.72(9), Fla. Stat., fail because this Defendant had and has no actual knowledge

that the subject debt is not legitimate or that any legal right regarding the subject debt does not

exist.

         21.    For an Eight Affirmative Defense, this Defendant alleges that the Plaintiff’s claims

for damages are subject to the limitations set forth in 15 U.S.C. Section 1692k.

         22.    For a Ninth Affirmative Defense, the Defendants allege that the Plaintiff’s claims

for damages are subject to the limitations set forth in Section 559.77, Fla. Stat.

         23.    For a Tenth Affirmative Defense, this Defendant alleges that any purported

violation by this Defendant of the FDCPA (which is denied) was the result of a bona fide error.
                                                Page 5
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 6 of 8 PageID 51



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



          24.   For an Eleventh Affirmative Defense, this Defendant alleges that any purported

violation by this Defendant of the FCCPA (which is denied) was the result of a bona fide error.

          25.   For a Twelfth Affirmative Defense, this Defendant alleges that the Plaintiff has not

suffered actual injury based on the FDCPA violations alleged in the Complaint and lacks standing

to sue.

          26.   For a Thirteenth Affirmative Defense, this Defendant alleges that the Plaintiff has

not suffered actual injury based on the FCCPA violations alleged in the Complaint and lacks

standing to sue.

          27.   For a Fourteenth Affirmative Defense, this Defendant alleges that the Complaint

does not allege that the Plaintiff received or viewed any communication from this Defendant prior

to 8:00 a.m.; as such, Plaintiff cannot maintain a cause of action for violation of Section 559.17,

Fla. Stat. Additionally, Plaintiff has not suffered any injury under Section 559.72(17), Fla. Stat.,

and lacks standing to sue.

          28.   For a Fifteenth Affirmative Defense, this Defendant alleges that the Complaint does

not allege that the Plaintiff received or viewed any communication from this Defendant prior to

8:00 a.m.; as such, Plaintiff cannot maintain a cause of action for violation of 15 U.S.C. §

1692c(a)(1). Additionally, Plaintiff has not suffered any injury under 15 U.S.C. § 1692c(a)(1)

and lacks standing to sue.

          29.   For a Sixteenth Affirmative Defense, this Defendant alleges that the Plaintiff

initiated communications with this Defendant between the hours of 9:00 p.m. and 8:00 a.m. and,

as such, gave prior consent for a response from this Defendant prior to 8:00 a.m. Moreover,
                                              Page 6
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 7 of 8 PageID 52



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________



Plaintiff initiated communication with this Defendant between the hours of 9:00 p.m. and 8:00

a.m. on the evening of February 13, 2019 and the early morning of February 14, 2019, and

specifically requested a response “after review of this information.” This Defendant’s response

to the Plaintiff’s communications did not violate either the FDCPA or the FCCPA. Plaintiff’s

claims under Section 559.72(17), Fla. Stat., and 15 U.S.C. § 1692c(a)(1) fail as a matter of law.

       30.     For a Seventeenth Affirmative Defense, this Defendant alleges that there were no

“inconvenient” communications from it to the Plaintiff regarding the debt. Plaintiff initiated

communication with this Defendant between the hours of 9:00 p.m. and 8:00 a.m. on the evening

of February 13, 2019 and the early morning of February 14, 2019, and specifically requested a

response “after review of this information.” This Defendant’s prompt response to the Plaintiff’s

communications was not at a time inconvenient for the Plaintiff and did not violate either the

FDCPA or the FCCPA. Plaintiff’s claims under Section 559.72(17), Fla. Stat., and 15 U.S.C. §

1692c(a)(1) fail as a matter of law.

       31.     For an Eighteenth Affirmative Defense, this Defendant alleges that the Plaintiff’s

FDCPA claims are barred to the extent the subject debt is not a consumer debt and in the event

that the subject units were obtained for purpose of investment properties.

       32.     For a Nineteenth Affirmative Defense, this Defendants allege that it

communications with the Plaintiff related to a notice of intent to file a Claim of Lien pursuant to

Chapter 719, Fla. Stat., and there can be no claim for any alleged violation of the FDCPA or

FCCPA for this Defendant’s compliance with the Florida Statutes regarding an intent to file a lien

by the cooperative association.
                                              Page 7
Case 8:19-cv-00738-EAK-JSS Document 14 Filed 04/22/19 Page 8 of 8 PageID 53



Thomas v. Powell, Carney, Maller, P.A., et al.
Case No. 8:19-cv-00738
________________________________________________




Dated:     April 22, 2019                                     Respectfully submitted,

                                                        By:   /s/ Lewis W. Murphy, Jr.
                                                               Lewis W. Murphy, Jr.
                                                               Florida Bar No. 0909467
                                                               wmurphy@murphywalker.com
                                                               Elisa C. Mills
                                                               Florida Bar No. 110763
                                                               emills@murphywalker.com
                                                               MURPHY & WALKER, P.L.
                                                               Attorneys for Defendant,
                                                                   Powell, Carney, Maller, P.A.
                                                               2001 U.S. Highway 1
                                                               Vero Beach, Florida 32960
                                                               Telephone: (772)231-1900
                                                               Facsimile: (772)231-4387


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served, via CM/ECF upon:

Jon P. Dubbeld, Esquire, co-counsel for the Plaintiff, 10460 Roosevelt Boulevard North, Suite

313, St. Petersburg, FL         33703, aswift@swift-law.com, jisringhaus@swift-law.com and

jdubbeld@swift-law.com, J. Andrew Meyer, Esquire, co-counsel for the Plaintiff, 7431 114th

Avenue, Suite 104, Largo, FL 33773, pleadings@finnlawgroup.com, and Lauren E. Wages,

Esquire, counsel for Defendant, Seminole Gardens Apartment No. 6-A, Inc., 100 North Tampa

Street, Suite 2120, Tampa, FL 33602, lwages@ls-law.com, on this 22nd day of April, 2019.


                                                          /s/ Lewis W. Murphy, Jr.
                                                               Lewis W. Murphy, Jr.



                                               Page 8
